PETERSON, Justice.
Petitioner is serving a 40-year prison term for second-degree murder to which he pled guilty in district court approximately 20 years ago. His petition for habeas corpus alleges basically that applicable procedures were not followed by prison authorities in denying him parole. Since habeas corpus is available as a means of reviewing *856these allegations and since it is not clear as a matter of law from the pleadings that petitioner is not entitled to relief, we reverse the order denying the petition without an evidentiary hearing and we remand for such a hearing. Kelsey v. State, 283 N.W.2d 892 (Minn.1979).
Reversed and remanded.